Filed 9/30/22 P. v. Johnson CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                A158418
 v.
 SHIHEIM JOHNSON,                                               (Alameda County
                                                                Super. Ct. No. 612650)
           Defendant and
           Appellant.


          Defendant appeals after a jury conviction for murder
(Pen. Code1, § 187), second degree robbery (§ 211), and unlawful
possession of a firearm (§ 29820, subd. (b)). He contends the
felony murder jury instruction explaining the term “reckless
indifference to human life” given at his trial permitted the jury to
convict him under an invalid legal theory. He also requests that
we review for abuse of discretion the trial court’s ruling that it
would not disclose a key witness’s psychiatric records. We find no
merit to defendant’s claim that his conviction should be reversed
because the jury was permitted to convict him under an invalid
legal theory, and we find that the trial court did not err in ruling


       All further statutory references are to the Penal Code
          1

unless otherwise indicated.

                                                      1
that the psychiatric records were not to be disclosed. However,
we remand the matter for certain clerical corrections and for
resentencing on the determinate portion of defendant’s sentence
due to recent ameliorative amendments to section 1170.
                         BACKGROUND
      The day before the murder at issue, Joe G. celebrated his
birthday with his cousin, Torian H., and his friend Tyron I.
Several other people were at his party, some of whom were
friends of Joe and some of whom were friends of Tyron. Joe met
defendant, a friend of Tyron, at the party.
      The morning after the party, Torian and Joe discussed
purchasing a gun. Knowing that Tyron had a gun, Joe contacted
him so Torian could arrange to buy the gun. Tyron was to come
alone to Joe’s house.
      Tyron arrived with defendant, and the four met inside Joe’s
house. Joe then told everyone to move outside because his
parents would be returning home. Once outside, Torian pulled
out money to buy the gun, and defendant and Tyron pulled out
guns. Tyron pointed his gun at Torian, and defendant pointed
his gun at Joe’s head. Tyron told Torian and Joe to give them
“everything you got.” Torian responded, “I’m not letting this shit
happen to me.” He struck Tyron with his fists. As they
struggled, Joe yelled, “Put the gun down.” On direct
examination, Joe testified that, several times, defendant yelled,
“Shoot that [N-word].” On cross-examination, defense counsel
impeached Joe with his preliminary hearing testimony wherein
Joe described defendant’s statements as “kind of like



                                 2
whispering.” Joe acknowledged the statements were not made as
part of a conversation between defendant and Tyron, and Tyron
did not respond. Tyron fired a shot that killed Torian, and Tyron
and defendant ran. Defendant took money and a cell phone from
Joe.
       The District Attorney filed an information charging
defendant with murder (§ 187, subd. (a), count 1); second degree
robbery (§ 211, count 2); and two counts of possession of a firearm
by a prohibited person (§ 29820, subd. (b), counts 3 & 4). The
information also alleged enhancements for personal use of a
firearm for counts 1 and 2 (§§ 12022.5, subd. (a), 12022.53,
subds. (b), (g)), and a prior strike conviction (§§ 667, subd. (e)(1),
1170.12, subd. (c)(1)).
       On count 1, the jury found defendant guilty of first degree
felony murder, it found true the allegations that defendant was a
major participant who acted with reckless indifference and who
personally used a firearm, but it found not true that defendant
aided and abetted or assisted in the murder with the intent to
kill. On count 2, the jury found defendant guilty and found true
that he personally used a firearm. On counts 3 and 4, the jury
found defendant guilty. At a bench trial, the court found the
prior strike allegation to be true.
       At sentencing, the court exercised its discretion to strike
defendant’s prior conviction and the firearm enhancements for
counts 1 and 2. Defendant received 25 years to life for count 1, a
consecutive determinate term of 5 years for count 2, and the mid-




                                   3
term of eight months for counts 3 and 4 to run concurrently with
the sentence for count 2.
                             DISCUSSION
I.        The “Reckless Indifference” Instruction
     A.       Additional Background
          Effective January 1, 2019, Senate Bill No. 1437 (2017–2018
Reg. Sess.) (Senate Bill No. 1437) became law (Stats. 2018,
ch. 1015, § 3), and, as is relevant here, amended the definition of
felony murder in section 189, subdivision (e)(3) to limit liability
thereunder to cases where a non-killer defendant was a major
participant in the underlying felony who acted with reckless
indifference to human life, tracking the requirements for a felony-
murder special-circumstance conviction under section 190.2.
(§ 189, subd. (e)(3).)2 Under section 190.2, felony-murder is one of
the 22 special circumstances that determine eligibility for the
death penalty or life without possibility of parole in murder cases.
(§ 190, subd. (a)(1)–(22).) For defendants who are non-killers but
who may be exposed to liability under the felony-murder special-
circumstance provision (§ 190.2, subd. (a)(17)), section 190.2,
subdivision (d) imposes an actus reus component—major
participation—and a mens rea requirement—reckless




        Section 189, subdivision (e)(3) currently states, “A
          2

participant in the perpetration or attempted perpetration of a
felony listed in subdivision (a) in which a death occurs is liable
for murder only if one of the following is proven: [¶] . . . [¶] [ ] The
person was a major participant in the underlying felony and
acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.”

                                   4
indifference to human life. (In re Scoggins (2020) 9 Cal.5th 667,
674.)
        Prior to the enactment of Senate Bill No. 1437, the
California Supreme Court in People v. Banks (2015) 61 Cal.4th
788 (Banks), and People v. Clark (2016) 63 Cal.4th 522 (Clark),
interpreted the “major participant” and “reckless indifference”
language in section 190.2, subdivision (d) to incorporate the
standards set by Tison v. Arizona (1987) 481 U.S. 137, and
Enmund v. Florida (1982) 458 U.S. 782, regarding the minimum
culpability required to impose a sentence of death under the
Eighth Amendment. Our Supreme Court derived from Tison,
Enmund, and subsequent cases a series of factors helpful in
determining whether the “major participation” and “reckless
indifference” components of section 190.2, subdivision (d), have
been met (Banks, at p. 803; Clark, at pp. 618–6233). Our high
court then applied those factors in reviewing the defendants’
substantial evidence challenges to the findings therein. (Ibid.)
        At his trial in March 2019, following Clark and Senate Bill
No. 1437, defendant requested a jury instruction defining
“reckless indifference” that included the factors discussed in



        The Clark factors are: the defendant’s knowledge of
        3

weapons, and the use and number of weapons; the defendant’s
proximity to the crime and opportunity to stop the killing or aid
the victim; the duration of the offense, that is, “whether a murder
came at the end of a prolonged period of restraint of the victims
by defendant”; the defendant’s awareness that his or her
confederate was likely to kill; and the defendant’s efforts to
minimize the possibility of violence during the crime. (Clark,
supra, 63 Cal.4th at pp. 618–623.)

                                  5
Clark. Defendant’s proposed instruction also stated that
participation in an armed robbery, without more, does not
constitute engaging in criminal activity that involves a grave risk
of death. The trial court elected to give the prosecution’s
proposed instruction, finding that it tracked the then-operative
jury instruction for a reckless indifference finding under section
190.2, subdivision (d) (CALCRIM No. 703), and it was less
confusing than the instruction proposed by defendant. The court
instructed the jury, “A person acts with reckless indifference to
human life when he knowingly engages in criminal activity that
he knows involves a grave risk of death.”4
   1. Analysis
      On appeal, defendant argues that, in the absence of his
requested admonition that participation in an armed robbery,
without more, does not constitute engaging in criminal activity
that involves a grave risk of death, the jurors reasonably would
have believed that participation in a felony involving a
foreseeable risk of death was sufficient to establish reckless
indifference. On this basis, he asserts that his jury was




      4 In 2020, the Judicial Council Advisory Committee on
Criminal Jury Instructions added optional language to
CALCRIM Nos. 703 (Special Circumstances: Intent Requirement
for Accomplice) and 540B (Felony Murder: First Degree—
Coparticipant Allegedly Committed Fatal Act) designed to
capture the culpability factors enunciated in Clark. (See Bench
Note to CALCRIM No. 703 (Apr. 2020 rev.), pp. 449–450, 452;
Bench Note to CALCRIM No. 540B (Apr. 2020 rev.), pp. 269,
272.)

                                 6
permitted to convict him on a legally invalid theory. We are
unpersuaded.
      To succeed in showing that his jury was permitted to
convict him under a legally invalid theory, defendant must
demonstrate the instruction conveyed a theory contrary to law.
(People v. Guiton (1993) 4 Cal.4th 1116, 1125 [an instruction
contains a legal error if it includes an incorrect statement of law;
a factual error exists if an otherwise valid legal theory is not
supported by the facts or evidence in a case]; People v. Aledamat
(2019) 8 Cal.5th 1, 7–8 [same]; see, e.g., People v. Stutelberg
(2018) 29 Cal.App.5th 314, 318 [instruction that a box cutter
could be an inherently deadly object was an incorrect statement
of law]; People v. Green (1980) 27 Cal.3d 1, 67 [instruction that
asportation element for kidnapping could be satisfied by
transporting victim 90 feet was an incorrect statement of law].)
      People v. Estrada (1995) 11 Cal.4th 568 (Estrada) precludes
defendant from making the requisite showing. In Estrada, our
Supreme Court rejected the argument that the trial court had a
sua sponte duty to further define “reckless indifference to human
life” in section 190.2, subdivision (d) for the jury. (Estrada, at pp.
580–581.) The court held that “the generally accepted meaning of
the phrase, ‘reckless indifference to human life,’ in common
parlance amply conveys to the jury the requirement of a
defendant’s subjective awareness of the grave risk to human life
created by his or her participation in the underlying felony. . . .
The phrase therefore does not have a technical meaning peculiar
to the law.” (Id. at p. 578, italics added.) The court further



                                  7
instructed that, if a request for further instruction on the
meaning of the term is made, the trial court should instruct that
“reckless indifference to human life” means “knowingly engaging
in criminal activities known to carry a grave risk of death.” (Id.
at p. 580.) The instruction in this case was virtually identical to
the one Estrada approved to further define “reckless indifference
to human life.” “[T]he reckless indifference to human life
standard, especially as defined by the trial court in its
instruction, is one that a jury may reasonably be expected to
understand.” (People v. Price (2017) 8 Cal.App.5th 409, 444
[discussing a similar instruction].) The instruction given was
thus a correct statement of law.
      Nor does defendant show a reasonable likelihood that the
jury impermissibly understood the instruction given to mean
that, if the target felony is the kind of felony that involves a
foreseeable risk of lethal force, the mere act of committing that
felony is sufficient to establish reckless indifference. Again, the
court instructed that a person acts with reckless indifference to
human life when he “knowingly engages in criminal activity that
he knows involves a grave risk of death.” (Italics added.) Per
Estrada, a reasonable juror understands that “reckless
indifference to human life” means subjective awareness of the
grave risk to human life created by the defendant’s participation
in the felony at issue. (Estrada, supra, 11 Cal.4th at p. 578.) It
logically follows, then, that a reasonable juror understands the
meaning of a “grave risk.” And dictionary definitions akin to the
one defendant refers to in his briefing and our Supreme Court



                                   8
jurisprudence recognize that participation in conduct involving a
“grave risk” of death is commonly understood to occur where the
conduct at issue is likely to produce death. (Merriam-Webster
Dict. Online  (as of July 12, 2022) [grave as an
adjective means “likely to produce great harm or danger, a grave
mistake”]; Banks, supra, 61 Cal.4th at pp. 800–802 [recognizing
that, under section 190.2 and the United States Supreme Court
jurisprudence codified therein, those who “subjectively
appreciated that their acts were likely to result in the taking of
innocent life” may be punished with death].) Given this, we
cannot conclude that a reasonable juror would understand an
instruction requiring awareness that the defendant’s conduct
poses a “grave risk” of death to be satisfied where the defendant
merely participates in a felony that involves the bare possibility
of lethal harm.
      Defendant thus fails to persuade us that the instruction in
this case presented a legally invalid theory because it omitted the
Clark factors or that such omission would cause a juror to believe
participation in armed robbery was alone sufficient to show
reckless indifference. Clark does not compel “a more explicit jury
instruction on particular factors or facts that must be proven to
establish” reckless indifference. (People v. Price, supra,
8 Cal.App.5th at p. 451.)
      Defendant points out that, after his trial, CALCRIM
Nos. 703 and 540B were altered to include optional language for
the Clark factors, and those instructions now include optional



                                 9
language for both the Banks and Clark factors. However, this
language remains optional. In the context of holding that a pre-
Banks and Clark felony-murder special-circumstance finding
does not bar a petitioner from stating a prima facie claim for
relief under section 1172.6 5, our Supreme Court recently
discussed the substantial guidance Banks and Clark provided for
the “major participant” and “reckless indifference” standards
governing a felony-murder special-circumstance finding. (People
v. Strong (2022) 13 Cal.5th 698, 705–707 (Strong).) At the same
time, however, the court stated that “the mandatory [jury]
instructions [for a felony-murder special-circumstance finding]
did not change in the wake of Banks and Clark,” and it
recognized that the additional language instructing on the Banks
and Clark factors in CALCRIM No. 703 remains optional.
(Strong, at p. 719 & fn. 4.) Accordingly, we cannot conclude that
the instruction deemed acceptable in Estrada is a legally
incorrect statement of law for reckless indifference under section
190.2, subdivision (d) or section 189, subdivision (e)(3). As
defendant frames his claim of error, the relevant inquiry is
whether the jury instruction given contained legal error and
whether there was a reasonable likelihood that the jury
construed it in a legally impermissible manner. Under Estrada,



      5 This provision was originally codified as section 1170.95.
In the wake of People v. Lewis (2021) 11 Cal.5th 952, the
Legislature amended section 1170.95 to adopt certain of Lewis’s
holdings. (Stats. 2021, ch. 551, § 1, subd. (b).) The Legislature
then renumbered the provision without substantive change,
effective June 30, 2022. (Stats. 2022, ch. 58, § 10.)

                                 10
the instruction was correct as given, and, as previously explained
herein, it is not reasonably likely the instruction would be
construed as defendant contends.
      Even if we were to find error in the trial court’s failure to
give the Clark factors, the circumstances of this case lead us to
conclude the error was harmless beyond a reasonable doubt. (See
People v. Merritt (2017) 2 Cal.5th 819, 831 [finding jury
instruction omitting elements of robbery subject to Chapman
harmless error analysis].)
      The Banks and Clark factors significantly overlap (Strong,
supra, 13 Cal.5th at p. 706), and the jury here was instructed
under Banks to consider the role defendant played in planning
the criminal enterprise that led to death; the role defendant
played in supplying or using legal weapons; defendant’s
awareness of particular dangers posed by the nature of the crime,
any weapons used, or past experience or conduct of the other
participant; defendant’s presence at the scene of the killing in a
position to facilitate or prevent the actual murder; whether
defendant’s own actions or inactions played a particular role in
the death; and what defendant did after lethal force was used.
(See Banks, supra, 61 Cal.4th at p. 803.)
      The prosecution argued the same evidence supported
findings of major participation and reckless indifference.
Specifically, the prosecution argued that defendant arrived on the
scene with Tyron I. to commit the robbery; he had his own gun;
he actually robbed Joe G.; defendant and Tyron took out their
guns at the same time, showing planning in advance; there was



                                 11
evidence Tyron and defendant had guns on multiple occasions
before the robberies; from a few short feet away, defendant
encouraged Tyron to shoot the victim; and defendant fled the
scene with Tyron after the crimes. Defendant offered little
contradiction, challenging Joe G.’s memory of the statement
made right before the shooting in an attempt to negate intent to
kill, but otherwise relying heavily on an identity defense.
      The jury, having considered the evidence and the Banks
factors, found that defendant was a major participant. On this
record, no reasonable jury that considered the Banks factors and
made a major participant finding could have failed to find
reckless indifference if instructed it could consider the Clark
factors. (People v. Merritt, supra, 2 Cal.5th at pp. 831–833.) Any
instructional error was therefore harmless.
   2. Discoverability of Psychiatric Records
      Defendant requested that this court independently review a
key witness’s psychiatric records to determine whether the trial
court’s decision not to disclose these records to the defense was
proper. The People did not oppose this request.
      “Evidence Code section 1014 generally privileges
confidential communication between a patient and his or her
psychotherapist.” (People v. Dworak (2021) 11 Cal.5th 881, 912
(Dworak).) Under People v. Hammon (1997) 15 Cal.4th 1117,
psychiatric material is generally undiscoverable prior to trial.
(Ibid.) “ ‘Parties who challenge on appeal trial court orders
withholding information as privileged or otherwise
nondiscoverable “must do the best they can with the information



                                 12
they have, and the appellate court will fill the gap by objectively
reviewing the whole record.” ’ ” (Dworak, at p. 912.)
      We have reviewed the record and agree with the trial
court’s assessment that the records at issue did not contain any
information warranting disclosure. The trial court did not abuse
its discretion in rejecting disclosure of these materials. (Dworak,
supra, 11 Cal.5th at p. 912 [reviewing trial court’s decision
rejecting disclosure of psychological and psychiatric records for
abuse of discretion].)
   3. Remand for Determinate Resentencing and Clerical
      Corrections
      Senate Bill No. 567 (2021–2022 Reg. Sess.) (Senate Bill
No. 567) recently amended section 1170, subdivision (b), to
specify that, when a sentencing court chooses a term from a
statutory triad, the chosen term shall not exceed the middle term,
unless the facts supporting the aggravating circumstances are (1)
established by the defendant’s stipulation, (2) proven to a jury (or
to a court, if jury is waived) beyond a reasonable doubt, or (3)
based on prior convictions evidenced by a certified record of
conviction. (Stats. 2021, ch. 731, §§ 1.3, 3, subd. (c), adding
§ 1170, subd. (b)(1)–(3), by amendment.) Senate Bill No. 567 also
added a provision that requires the trial court to impose the low
term if the defendant’s psychological, physical, or childhood
trauma was a contributing factor in the commission of the
offense, “unless the court finds that the aggravating
circumstances outweigh the mitigating circumstances [so] that
imposition of the lower term would be contrary to the interests of



                                 13
justice.” (Stats. 2021, ch. 731, §§ 1.3, 3, subd. (c), adding § 1170,
subd. (b)(6), by amendment.)6
      The trial court here imposed a five-year, upper-term
sentence for count 2. The parties agree that the above-mentioned
ameliorative amendments apply retroactively to this case, and
the matter should be remanded for resentencing on the
determinate portion of defendant’s sentence under current
section 1170. We agree. (People v. Flores (2022) 73 Cal.App.5th
1032, 1038–1039 [remanding for resentencing under section 1170
as amended by Senate Bill No. 567].)
      Next, as defendant notes, the sentencing minute order
incorrectly states that his 1,330 presentence custody credits
consist of 665 days of actual custody credits and 665 days of
conduct credits, when the trial court’s oral pronouncement
awarded him 1,330 days of actual custody credits. The People


      6 As we read the legislation, Senate Bill No. 567 added
subdivision (b)(6) to section 1170. (Stats. 2021, ch. 731, §§ 1.3, 3,
subd. (c).) Senate Bill No. 567, Assembly Bill No. 124 (2021–2022
Reg. Sess.), and Assembly Bill No. 1540 (2021–2022 Reg. Sess.)
all proposed various changes to the Penal Code, including
amendments to section 1170. All three bills were passed by the
Legislature in September 2021 and approved by the Governor on
October 8, 2021. (See Stats. 2021, ch. 695, § 5 [Assembly Bill
No. 124], effective Jan. 1, 2022; Stats. 2021, ch. 719, § 2
[Assembly Bill No. 1540], effective Jan. 1, 2022; Stats. 2021,
ch. 731, § 1.3 [Senate Bill No. 567], effective Jan. 1, 2022.) The
three bills overlapped in that they proposed similar, but not
identical amendments to section 1170. Because Senate Bill
No. 567 was the last bill signed by the Governor and has the
highest chapter number, its amendments to section 1170 prevail
over the amendments to that code section specified in the other
two bills. (People v. Jones (2022) 79 Cal.App.5th 37, 44, fn. 11.)

                                  14
agree that the minute order should be modified to accurately
reflect the court’s oral pronouncement, and we order the
correction. (People v. Zackery (2007) 147 Cal.App.4th 380, 385.)
On remand, the trial court should ensure that the operative
abstracts of judgment accurately state the number and nature of
presentence credits awarded to defendant.
      Finally, the parties also agree that the first pages of the
abstracts of judgment reflect an incorrect sentencing hearing
date of September 19, 2019, rather than September 10, 2019. We
order the trial court to correct this date on the indeterminate
abstract of judgment on remand.7
                          DISPOSITION
      Defendant’s determinate sentence is vacated, and the
matter is remanded to the trial court to resentence defendant on
the determinate portion of his sentence under Penal Code section
1170, as amended by Senate Bill No. 567. On remand, the trial
court is directed to enter an amended minute order for the
sentencing hearing on September 10, 2019, that accurately
reflects defendant’s presentence credits as of that date, and to
ensure that the abstracts of judgment accurately state
defendant’s presentence credits. The trial court is also directed
to issue an amended indeterminate abstract of judgment that
accurately reflects the sentencing date as set forth herein, and to
send certified copies of the new abstracts of judgment to the


      7 Because the trial court must issue a new determinate
abstract of judgment after resentencing, we need not order
correction to the previously-issued determinate abstract of
judgment.

                                 15
Department of Corrections and Rehabilitation. The judgment is
otherwise affirmed.




                                       BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


People v. Johnson (A158418)




                              16